DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-17 are under examination. 

Specification
2.	The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. For example, see page 18, line 22; page 19, line 2; page 23, line 6; page 39, line 2; page 39, line 8; page 39, line 13; page 39, line 17; page 39, line 23; page 40, line 24; and page 41, line 4.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as “http://”, “www.”,  or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5.	The terms “better”, “worse”, “higher”, and “lower” in claims 1, 14 and 17 is a relative term which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what defines a better or worse outcome or response to therapy. It is also unclear what defines a higher or lower risk level, or what defines a higher or lower level of evolution. Dependent claims 2-13, 15 and 16 are also rejected for depending from claims 1 or 14. 

6.	Regarding claim 3, the phrases "preferably" and “further preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

7.	Regarding claim 7, the instant claim recite the elements of where the sequence quality check comprises ensuring expected read coverage of each BAM, ensuring properly formatted BAM headers, or improving alignment quality by local realignment. However, these elements recite the intended result of the step without reciting the step itself.   Thus, it is unclear what method steps are required to achieve these intended results. 

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. 
Claims 1-17 are directed to method for diagnosing or prognosing a subject with cancer. As described in Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S._, 134 S. Cr. 2347, 110 U.S.P.Q.2d 1976 (2014), a two-step analysis is required in considering the patent eligibility of the claimed subject matter. The first step requires determining if the claimed subject matter is directed to a judicial exception. The instant claims require the steps of providing cancer DNA sequencing, comparing the cancer DNA sequencing with control DNA sequencing data to determine aberrations, determining the clonal and subclonal populations present in the sample, constructing a phylogenetic map of the clonal and subclonal populations, assigning a risk level associated with patient outcome where the higher risk level is associated with a higher level of evolution and number of subclonal populations, and a lower risk level is associated with a lower level of evolution and number of subclonal populations.  These steps are drawn to a mathematical algorithm or mental steps.  Dependent claims 2-13, 15 and 16 are drawn to additional mental steps or mathematical steps.  Mental steps are a judicial algorithm. Furthermore, the courts have found mathematical algorithms to be drawn to the judicial exception of an abstract idea (In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). Thus, the instant claims are drawn to a judicial exception.
This judicial exception is not integrated into a practical application. The instant claims do not recite an element that reflects an improvement in the functioning of a computer or other technology, an element that applies the judicial exception to effect a particular treatment, an element that implements the judicial exception with a particular machine, or an element that effects a transformation of a particular article to a different state or thing.  The instant claims recite the elements of a processor, device, computer readable medium, computer program product, and electronic memory.  However, the claims do not recite any structural limitations of these elements.  Thus, the instant claims do not recite a particular machine that integrates the judicial exception into a practical application. 
The second part of the analysis requires determining if the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. The instant claims recite the additional elements of a processor, device, computer readable medium, computer program product, and electronic memory. The elements are well-understood, routine, and conventional components of a general purpose computer. Reciting such well-understood, routine, and conventional elements do not transform a judicial exception into patent eligible subject matter. In addition, the recitation of the specific types of data to be used in the judicial exception does not transform the abstract idea into a non-abstract idea. (See buySAFE, Inc. v Google, Inc. 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed.Cir.2014)). Furthermore, the elements taken as a combination are also well-understood, routine, and conventional, since the elements are implementing mental steps or a mathematical algorithm on a computer. Thus, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

10.	Claim 15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.
Instant claims 15 and 16 recite a computer readable storage medium.  However, a computer readable storage medium encompasses carrier waves.  Carrier waves are non-statutory per se.  Thus, the instant claims are drawn to non-statutory subject matter. 


Examiner’s Note:
11.	The closest prior art is Boutros et al. (Nature Genetics, July 2015, Vol. 47(7), pages 736-745). Boutros et al. teaches evaluating prostate cancer DNA sequencing data form a cancer sample which can be used in prostate cancer prognosis. The method comprising: providing prostate cancer DNA sequence data from a cancer sample and comparing the cancer DNA sequencing data with a control to determine genetic aberrations. Furthermore, Boutros et al. teaches phylogenetic methods (pages 746-748). However, Boutros et al. does not teach assigning a risk level associated with a better or worse patient outcome or response to therapy wherein the higher risk level is associated with a higher level of evolution and number of subclonal populations and a lower risk level is associated with a lower level of evolution and number of subclonal populations. 

 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/             Primary Examiner, Art Unit 1631